Case 4:20-cv-01525 Document 1 Filed on 04/30/20 in TXSD Page 1 of 10

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10) . wh

 
  

 

ADOPTED BY ALL FEDERAL COURTS IN TEXAS Soe debits Sey
: / Riisg 53 Voxag
IN THE UNITED STATES DISTRICT COURT . APR 3 0 2029
FOR THE SOUTHERN DISTRICT OF TEXAS Dated ' Bradley, Clerk of Courg
AT HOUSTON ‘DIVISION

 

PETITION FOR A WRIT OF HABEAS CORPUS BY
i A PERSON IN STATE CUSTODY

COREY LAMONT BLAYLOCK TDCJ- W.J. ESTELLE UNIT

~PETIHIONER .-.- See eee = -EGRRENT PEACE OF CONFINEMENT

(Full name of Petitioner)

 

 

VS.

 

680983 .
PRISONER ID NUMBER

LORIE DAVIS, DIRECTOR ;
RESPONDENT oe : ©.  . CASE NUMBER

(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having. custody of Petitioner)

 

 

 

.~ INSTRUCTIONS - READ CAREFULLY

I. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important-fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except.in answer to questions 11 and 20. Do not cite legal
authorities. Any additional: arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur.
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.

Rev. 09/10
Case 4:20-cv-01525 Document 1 Filed on 04/30/20 in TXSD Page 2 of 10

5. Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

6. Include all-of your grounds for relief and all of the facts that support each ground for relief in this
petition. oo

7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
umttaw-tibrarytists-att of tie federat courts i Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dailas Division).or where you are now in custody (for exampie; the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

PETITION ‘,

What are you challenging? (Check all that apply)

ik] A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation. ,
Oj A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
Oc A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
ft Other: oe (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4: ,
Note: In answering questions 1-4, you must give information about the conviction for the sentence you

are presently serving, even if you are challenging a prison. disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with. information about the

disciplinary case. Answer these questions about the conviction for the sentence you are presently
serving.) Failure to follow this instruction may result in a delay in processing your case.___ ___.. -

A. Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack: _Da llas County

Criminal District Court,of the 29lst. Judicial District

Court, Dallas County, Texas

 

 

2. Date of judgment of conviction: July 19th, 1994
3. Length ofsentence: "Life" and FOUR (4) years sentence
4, Identify the docket numbers (if known) and all crimes of which you were convicted that you wish

to challenge in this habeas action: Capital Murder F-~93-42722-U;

F-94-01792-U

2 - Rev. 09/10
Case 4:20-cv-01525 Document 1 Filed on 04/30/20 in TXSD Page 3 of 10

Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:
5. What was your plea? (Check one) [XI Not Guilty “ C1 Guilty LJ Nolo Contendere
6. Kind-of trial: (Check one) [4 Jury | Chmdge Only | |
7. Did you testify at trial? TX Yes LINo |
8. Did you appeal ihe jadement ofconviction? [Yes LINo
9. Ifyou did appeal, in what appellate court did you file your direct appeal? Fifth District
Court of Appeals at Dallas (Cause Number (if known): .
What was the result of your direct appeal (affirmed, modified or reversed)? Affirmed
What was the date ofthat decision? Febcuary ‘12th, 1997” ~

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised:

 

Result:

 

Date of result: : Cause Number (if known):

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result: ~ | _.

Date of result:

 

10. Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas

corpus that you may have filed. - El Yes LINo

11. If your answer to 10 is “Yes,” give the following information:

Name of court:rexas Court of Criminal Appeals at Austin

Petition for Discretionary Review;
Nature of proceedingTexas Code of Criminal Procedure Art. 11-07 Habeas Corpus

Cause number (if known):

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-
3 : Rev. 09/10
Case 4:20-cv-01525 Document 1 Filed on 04/30/20 in TXSD Page 4 of 10

stamped date from-the particular court:

 

 

Grounds raised:

 

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

 

As to any second. petition, application or motion, give the same information:

Name of court:

 

Nature of proceeding: _

Cause number (if known):

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

 

 

Grounds raised:

 

Date of final decision:

 

What was the decision?

 

Name of court that. issued the final decision:

 

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? . 1 Yes No

(a) If your answer is “Yes,” give the name and location of the court that. imposed the sentence
to be served in the future:

 

 

(b) Give the date and length of the sentence to be served in the future:

 

(c) Have you filed, or do you intend to file, any petition attacking the judgment for the

~4— Rev. 09/10
Parole Revocation:
13.

14.

Case 4:20-cv-01525 Document 1. Filed on 04/30/20 in TXSD Page 5 of 10

. sentence you must serve in the future? [Yes BI No

 

Date and location of your parole revocation

 

Have you filed any petitions, applications or motion’ : in any state or federal court challenging
your parole revocation? C Yes [1 No

Tf your answer is “Yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15.

16.

17.

18.

19,

For your original conviction, was there a finding that you used or exhibited a deadly weapon?
[¥Yes LINo

Are you eligible for release on mandatory supervision? Yes. [4 No...

Name and location of the TDCI Unit where you were found guilty of the disciplinary violation:
W.J. Estelle Unit

Disciplinary case number: 20190212944 -

What was the nature of the disciplinary charge against you? Offense Code 30-2

_ Date you were found guilty of the disciplinary violation: May 9th, 2019

Did you lose previously earned good-time days? “EVYes wl No

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary. hearing officer as a result of your disciplinary hearing:

 

Identify all other +r punishment imposed, including the length of: any punishrent, ifapplicable, and

any Changes in custody status:
Commissary 30 Days Restriction:Cell Restriction 30 Days;

OTS(Days) 30;Reduction. in Class 83 to Ll; Visition Suspension
(permanently)

Did you appeal the finding of guilty through the prison or TDCI | grievance procedure?
[Xl Yes [} No

If your answer to Question 19 is “Yes,” answer the following:

Step | Result: Grievance # 2019123574 was denied/ lost in mail

Date of Result:

 

—5— Rev. 09/10
Case 4:20-cv-01525 Document 1 Filed on 04/30/20 in TXSD Page 6 of 10

 Step2 Result::~ Grievance. #2019123574 was denied/ lost in mail

Date of Result:

 

All petitioners must answer the remaining auestions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.

CAUTI ON: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grounds

at a later date. ‘

A.. GROUND ONE: PETITIONER'S DUE PROCESS WAS VIOLATED DUE TO FALSE

“>>> ~--- EVIDENCE AND FALSE’ TESTIMONY ~~~

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Petitioner claims that the. finding. of thé disciplinary Officer.were based
on flawed false evidence and testimony of charging Officer stating

that a handwriting analysis. conducted by ‘staff certified in that area.

But a certified analysis. would only be able to analyse the original
document and not a faxed document. [SEE MEMORANDUM] -
B. GROUND TWO: PETITIONER'S ‘FIFTH .AMENDMENT RIGHT WHERE VIOLATED DUE

|

TO THE CONFISCATION OF HIS TRIAL TRANSCRIPTS AND PERSONAL MAIL

; ; “|
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Petitioner's Trial Transcripts and Personal. Mail was confiscated from
Petitioner's cell in order for charging Officer!to try to build a case
against Petitioner and these idems were never returned. to said Petitioner.

This has-delayed Petitioner from moving forward on his 2254 Petition

for his criminal case. [SEE MEMORANDUM]

—6- Rev. 09/10
Case 4:20-cv-01525 Document 1 Filed on 04/30/20 in TXSD Page 7 of 10

CC GROUND THREE: PETITIONER" S EIGHTH AMENDMENT RIGHTS WHERE VIOLATED

BY REMOVAL OF PETITIONER'S FAMILY FROM ° ‘HIS VISITORS LIST ILLEGALLY ie

Support ting tacts (Do not argue or cite law. Just state the specific facts that support your claim.):

Petitioner cites cruel and unusual punishment by Charging Officer

retaliating against him by illegally having Petitioner's Family members

 

removed from his visitatin list. Petitioner's Mother: and Daughter
were removed from his list because he failed to cooperate with Charging
Officer's investigation. [SEE MEMORANDUM ]

‘D. GROUND FOUR: _ _PETITIONER' S 6TH AMENDMENT _ RIGHTS HAVE BEEN VIOLATAED

 

DUE TO THE FACT HE WAS DENIED ADEQUATE ASSISTANCE OF COUNSEL

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Petitioner's right to adequate assistance of Substitute Counsel in

disciplinary procedures is a protected right under the 6th Amendment ,

Petitioner informed Counsel Substitue of the facts of discrepancies

in Offense Report dealing with the date and place of supposed possession

cite. Counsel Substitute did not follow up on the investigation. --
[SEE MEMORANDUM]
21. Relief sought in this petition: _ Petitioner is seeking to have disciplinary case

removed from his records, his Panily” returned to his:visitation list, oe

and his Transcripts and Personal Mail returned to him so that he may

be able to move forward with his criminal case, and that: the cost of

this Petition be handled by Respondent. [SEE MEMORANDUM]

 

 

 

—7- Rev. 09/10
22.

Case 4:20-cv-01525 Document 1 Filed on 04/30/20 in TXSD Page 8 of 10

Have you previously filed a -federal habeas petition attacking the same.conviction, parole
revocation or disciplinary proceeding that you are attacking in this petition?
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state. whether the petition ¥ was (a). dismissed without prejudice, (b)

dismissed with prejudice, or (c) denied. mfg

 

LlYes — FXINo .

 

 

 

23.

24.

25.

If you previouslyfiled a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a

second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? [1 Yes ONo

Are any of the grounds listed in question 20 above presented for the first time in this petition?
Ik] Yes C1 No

oN . .

Ify your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

Discplinary hearing due process violation 05-N9-2019

#20190212944

Do you have any petition or. appeal now pending (filed and not yet decided) i in any court, either
state or federal, for the judgment you are challenging? HO Yes No

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the

date each proceeding was filed.

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing:

 

(b) At arraignment and plea:

 

(c) Attrial:

 

 

(d) At sentencing:

(e) — Onappeal:

 

 

3) In any post-conviction proceeding:

—8— . Rev. 09/10
Case 4:20-cv-01525 Document 1 Filed on 04/30/20 in TXSD Page 9 of 10

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U. S.C. §

2244(d) does not bar your petition. '

Disciplinary hearing Date Disposition 05-09-2019

AEDPA Expiration Date: 05-09-2020

 

 

 

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA’), as contained in 28 U.S.C. §
2244(d), provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person
in custody pursuant to the judgment of a State court. The limitation period shall run from the latest

of -

.

(A) . the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review; .

(B) the date on which the impediment to fi ling an application created by State action in
violation of the Constitution or laws of the United States | is removed, if the applicant was

prevented from filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
’ Court, if the right has been newly recognized by the Supreme Court ‘and made
retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

~9— Rev. 09/10
Case 4:20-cv-01525 Document 1 Filed on 04/30/20 in TXSD Page 10 of 10

Wherefore; petitioner prays that the Court grant him thé relief to which he may be entitled.

}

I declare (or certify,

 

Signature of Attorney (if any):

 

 

 

5 Shlalty of perjury that the foregoing is true and correct

and that this Petition ah a Writ of Habeas Corpus was placed in the prison mailing system on

Al ph ‘| Zp (Ole (month, day, year).

é

Executed (signed) on Apr: | v r . (ate)

Petitioner’s current address:

77320

 

Mek (holed

Sionaft of Petitigner (re uli

 

W.J. Estelle Unit: 264 FM 3478 Rd.; Huntsvill, Texas

~10— | Rev. 09/10
